*1351ORDER
The Supreme Court’s decision in Washington v. Spokane Tribe of Indians, — U.S. -, 116 S.Ct. 1410, 134 L.Ed.2d 537 (1996), vacated and remanded this court’s decision, reported at 28 F.3d 991 (9th Cir.1994), for reconsideration in light of Seminole Tribe of Florida v. Florida, 517 U.S.-, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996). In light of that decision, the decision of the district court dismissing the action against the State of Washington is affirmed. The decision of the district court to permit the case to go forward against the individual defendants is vacated and the case remanded with instructions to dismiss the action against individual defendants. The mandate of this court shall issue immediately.